This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1238

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                   Alex Robert Galvan,
                                       Appellant.

                                    Filed June 8, 2015
                                        Affirmed
                                     Chutich, Judge

                               Dakota County District Court
                                File No. 19HA-CR-14-694

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Chip Granger, Assistant County Attorney,
Hastings, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Suzanne M. Senecal-Hill,
Assistant Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Connolly, Presiding Judge; Chutich, Judge; and Kirk,

Judge.

                         UNPUBLISHED OPINION

CHUTICH, Judge

         Appellant Alex Galvan challenges his conviction of second-degree possession of a

controlled substance, arguing that the district court erred by declining to suppress
evidence found on his person and in his car. Because the evidence would have inevitably

been discovered, we affirm.

                                         FACTS

       In the early morning hours of February 23, 2014, Eagan Police Officer Peter

Meyer arrested Alex Galvan for second- and fifth-degree possession of a controlled

substance. Officer Meyer initially stopped Galvan after he saw Galvan make a left turn

without using his turn signal.

       Officer Meyer approached the car and asked Galvan for his driver’s license;

Galvan said he did not have his license with him. Officer Meyer asked Galvan why he

did not have his license, but Galvan did not respond. Officer Meyer then asked Galvan if

his license was valid, and Galvan said it was not.

       Officer Meyer stated that Galvan avoided eye contact and provided short answers,

and Officer Meyer “felt like [Galvan] had something to hide”; Officer Meyer said

Galvan’s behavior gave him “kind [of] a . . . weird feeling.” Because of this behavior

and because Galvan had no license and could not be identified, Officer Meyer asked

Galvan to step out of the car. Officer Meyer handcuffed Galvan and told him that he was

being detained. Officer Meyer asked Galvan if he had anything illegal on him; Galvan

said that he did not. Officer Meyer asked if he could check Galvan to be sure, and

Galvan said “go ahead.”

       Officer Meyer patted the outside of Galvan’s clothes, checking for weapons.

Although he did not find any weapons, he did feel a plastic bag in Galvan’s pants pocket.

Officer Meyer asked Galvan what was in the bag, and Galvan told him it was money.


                                             2
Officer Meyer asked if he could go through the pocket, and Galvan again told him to go

ahead.      Officer Meyer then pulled out the bag, which appeared to contain

methamphetamine. Officer Meyer asked what the substance was, but Galvan did not

respond.

         Officer Meyer arrested Galvan and put him in the back of his squad car. Galvan

told Officer Meyer his name, and Officer Meyer checked Galvan’s driver’s license. He

learned that Galvan’s license was revoked and that Galvan had 18 previous license

suspensions or failures to appear in court.

         Because the car Galvan was driving was blocking part of a traffic lane and no

valid drivers were present, Officer Meyer decided to have it towed. Two other officers

arrived and conducted an inventory search of the car. They found a digital scale, a bag of

marijuana, and a second bag of methamphetamine in the car’s center console.

         Galvan was charged with second- and fifth-degree possession of a controlled

substance. See Minn. Stat. §§ 152.022, subd. 2(a)(1), .025, subd. 2(b)(1) (2012).

         Galvan moved to suppress the evidence and have the charges dismissed. After a

contested omnibus hearing, the district court denied this motion.       It concluded that

Officer Meyer had reasonable, articulable suspicion to stop Galvan. It also determined

that the search of Galvan’s person was valid, concluding that Galvan voluntarily

consented to the search and that the “plain feel” doctrine applied. The district court

concluded that the search of the car was valid as either an inventory search or a search

incident to arrest. In the alternative, the district court concluded that the inevitable-

discovery doctrine applied: Galvan would have been arrested because of his license


                                              3
status, and he would have been searched and the methamphetamine in his pocket found.

Then, the car would have been towed and an inventory search conducted.

       Galvan agreed to a stipulated-facts trial, and the district court found him guilty on

both counts. It convicted him of second-degree possession of a controlled substance and

sentenced him to 95 months in prison. Galvan appealed.

                                     DECISION

       Galvan makes several arguments to support his claim, asserting that (1) no

reasonable, articulable suspicion existed to expand the scope of the stop, (2) no

reasonable basis supported the pat search, (3) he did not voluntarily consent to the search,

and (4) the drugs would not have been inevitably discovered. We have concerns about

several facets of this encounter, particularly the voluntariness of Galvan’s consent and the

application of the “plain feel” doctrine. But we nevertheless affirm because, given

Galvan’s lack of a valid driver’s license and his lengthy record of failing to appear in

court, the drugs would have been inevitably discovered upon his valid arrest for driving

without a license.

       When reviewing a pretrial order on a motion to suppress evidence, we review the

district court’s factual findings under a clearly erroneous standard and the legal

determinations de novo. State v. Ortega, 770 N.W.2d 145, 149 (Minn. 2009). When the

facts are not in dispute, we independently review the facts and determine whether the

evidence needs to be suppressed as a matter of law. Id.

       The United States and the Minnesota Constitutions protect against unreasonable

searches and seizures. U.S. Const. amend IV; Minn. Const. art. 1, § 10. Warrantless


                                             4
searches are generally unreasonable unless an exception to the warrant requirement

applies. State v. Burbach, 706 N.W.2d 484, 488 (Minn. 2005). But if the state can prove

“by a preponderance of the evidence that the fruits of a challenged search ultimately or

inevitably would have been discovered by lawful means, then the seized evidence is

admissible even if the search violated the warrant requirement.” State v. Licari, 659
N.W.2d 243, 254 (Minn. 2003) (quotations omitted). The inevitable-discovery doctrine

is a narrow exception and “involves no speculative elements but focuses on demonstrated

historical facts capable of ready verification or impeachment.” Id. (quotation omitted).

The inevitable-discovery doctrine seeks to avoid “setting aside convictions that would

have been obtained without police misconduct.” Nix v. Williams, 467 U.S. 431, 443 n.4,

104 S. Ct. 2501, 2509 n.4 (1984).

      Galvan argues that the district court erred by crediting Officer Meyer’s testimony

that he would have arrested Galvan for driving after revocation and searched him incident

to arrest. We disagree.

      After stopping Galvan, Officer Meyer learned that Galvan did not have a valid

driver’s license. Although he did not do a license check on Galvan until after searching

him, Officer Meyer testified that it is standard for the police to identify everyone with

whom they come into contact. Officer Meyer would have then inevitably learned of

Galvan’s numerous license suspensions and failures to appear in court.

      Officer Meyer also testified that he then would have arrested Galvan based on his

driving record. The Eagan Police Department Traffic Law Enforcement Policy Manual




                                           5
supports this assertion. This policy states:

              Under Minnesota Motor Vehicle Laws, violations of driving
              after cancellation, revocation or suspension is a misdemeanor.

              If the officer has supporting data from the Minnesota
              Driver[’]s License Bureau that the violator’s license has been
              canceled, revoked or suspended, the officer shall effect a
              physical arrest if the officer believes[:]
              ***
              3. That there is [a] substantial likelihood that the accused will
              fail to respond to a citation, or

              4. The violator has no proof of identification.

(Emphasis added.)

       This policy accords with Minnesota Rule of Criminal Procedure 6.01, subdivision

1(a). This subdivision states that in misdemeanor cases, the police must issue a citation

and release the defendant unless it reasonably appears that “a substantial likelihood exists

that the person will not respond to a citation.” Minn. R. Crim. P. 6.01, subd. 1(a). Based

on Galvan’s lengthy history of failing to appear in court, we agree with the district court’s

conclusion that Officer Meyer would have arrested Galvan because of a justifiable

concern that Galvan would not appear. He could then have searched Galvan incident to

that arrest. Because Officer Meyer would have inevitably arrested and searched Galvan,

the drugs in Galvan’s pocket would have inevitably been discovered.               See State v.

Lembke, 509 N.W.2d 182, 184 (Minn. App. 1993) (holding that drugs found in a search

were admissible under the inevitable-discovery doctrine because the defendant would

have inevitably been arrested and searched).




                                               6
       Galvan also argues that the district court erred by concluding that the drugs in the

car also would have inevitably been discovered. Galvan’s contention lacks merit.

       The Eagan Police Department Towing and Traffic Services Policy Manual

provides that

                A towing authority may tow a motor vehicle without regard
                to the four-hour waiting period if:
                ***
                h. The vehicle is parked within the right-of-way of a
                controlled access highway or within the traveled portion of a
                public street when travel is allowed there[.]

This policy also accords with Minnesota law. See Minn. Stat. § 168B.035, subd. 3(b)(8)

(2014). Additionally, the impoundment of a car must be reasonable under the Fourth

Amendment. State v. Rohde, 852 N.W.2d 260, 264 (Minn. 2014); State v. Gauster, 752
N.W.2d 496, 502 (Minn. 2008).

       If a car is towed, the Eagan policy states that “[a] complete inventory search of the

vehicle shall be conducted since the police department is responsible for the contents.”

Following these procedures after Galvan’s arrest, officers conducting the permissible

inventory search would have discovered the methamphetamine, marijuana, and other

drug paraphernalia in the center console of the car.

       Galvan argues that because impoundment was not immediately necessary, the

inventory search was unreasonable.          Galvan asserts that nothing required law

enforcement officers to tow Galvan’s car merely because it was parked within the

travelled portion of a public street and that, under department policy, Officer Meyer




                                             7
should have contacted the car’s owner to allow that person to pick up the car. Galvan

relies on State v. Goodrich, 256 N.W.2d 506 (Minn. 1977) to support this contention.

      In Goodrich, the Minnesota Supreme Court held that impoundment was not a

reasonable means of furthering a reasonable state purpose when the defendant had

arranged for a family member to drive his car home. Id. at 511. The Goodrich court

acknowledged that “the necessity of protecting the arrested individual’s property from

theft and the police from claims arising therefrom” could justify impoundment. Id. But

in Goodrich, the police had allowed the defendant to make a phone call at a nearby gas

station, and the defendant’s mother and brother had arrived on the scene and asked the

officer if they could take the car before it was towed. Id. at 508. Because the defendant

had assumed responsibility for and, in fact, had arranged an alternative, reasonable way

to safeguard the property and remove it from the side of the street, impoundment was

unnecessary and unreasonable. Id. at 511.

      Goodrich stands in marked contrast to the case at hand. Here, Galvan was arrested

and was therefore unavailable to take care of the car himself. While Galvan told Officer

Meyer who owned the car, the alleged owner was not on site and had not been contacted

by Galvan to secure the car. Galvan does not argue that he ever specifically asked

Officer Meyer to allow him to make alternative arrangements for the car; rather, he

merely suggests that he made Officer Meyer aware that he was not the owner of the car.

      Galvan finally argues that the lateness of the hour and the position of the car

(partially blocking only one of four lanes of traffic at a time when traffic was not heavy)

support his assertion that impounding the car was not necessary. But he does not dispute


                                            8
that standard law enforcement procedures were followed.           Because Officer Meyer

followed such procedures, the inventory search was reasonable. So long as police follow

reasonable standard procedures, they are not constitutionally required to act in the least

intrusive manner. See Colorado v. Bertine, 479 U.S. 367, 374-75, 107 S. Ct. 738, 742-43

(1987); City of St. Paul v. Myles, 298 Minn. 298, 302-03, 218 N.W.2d 697, 700 (1974).

And here, where the facts show that Galvan’s car partially blocked a lane of traffic,

moving the car seemed prudent. As the supreme court has explained, “impounding may

be reasonable . . . to permit the uninterrupted flow of traffic, or when vehicles . . .

jeopardize the public safety and the efficient movement of traffic. In these situations, the

authority of the police to impound vehicles is beyond challenge.” Rohde, 852 N.W.2d at

265 (quotation omitted).

       In sum, because of Galvan’s initial admission that he had no valid driver’s license

and his lengthy history of failure to appear in court, Galvan’s arrest was near certain

under state and local procedures governing misdemeanor arrests. Once Officer Meyer

arrested Galvan, he could search Galvan’s body incident to that arrest, leading to the

discovery of methamphetamine in Galvan’s pocket. Galvan’s physical arrest would leave

the car with no driver and partially blocking a lane of traffic. Under these circumstances,

towing the car was reasonable and the resulting inventory search would have inevitably

led to the discovery of drugs in the car. Accordingly, the district court appropriately

concluded that the challenged evidence was admissible under the inevitable-discovery

doctrine.

       Affirmed.


                                             9